
	
		I
		112th CONGRESS
		2d Session
		H. R. 5353
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2012
			Mr. Dold introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the temporary suspension of duty on
		  Etoxazole.
	
	
		1.Etoxazole
			(a)In
			 generalHeading 9902.24.31 of
			 the Harmonized Tariff Schedule of the United States (relating to Etoxazole) is
			 amended by striking the date in the effective period column and inserting
			 12/31/2015.
			(b)Effective
			 dateThe amendment made by subsection (a) applies with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of enactment of this Act.
			
